Citation Nr: 1128042	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied, in pertinent part, a claim for an increased disability rating for post-concussive headaches.  The Veteran appealed the denial of that claim to the Board.

In a May 2007 decision, the Board remanded the claim for an increased disability rating for post-concussive headaches for further development of the evidence.  In a June 2010 decision, the Board denied the appeal for an increased disability rating for post-concussive headaches.  However, in that decision, the Board noted that evidence of record showed that the Veteran had claimed unemployability due to his service-connected post-concussive headaches including in a March 2010 Appellant's Post-Remand Brief.  The Board therefore, finding the matter to be considered part and parcel with the claim for an increased rating, found that the TDIU claim had been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  The TDIU claim was then remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board also notes that, as it did in June 2010, the Veteran raised a claim for entitlement to service connection for prostate cancer in July 2007.  See VA Form 21-4138.  In June 2010, the Board, having no jurisdiction over the matter, referred it to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Review of the record shows that this issue has yet to be adjudicated by the AOJ.  As such, the issue of entitlement to service connection for prostate cancer is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Reason for Remand:  To afford the Veteran due process and to properly adjudicate the Veteran's claim for TDIU benefits.

This case was last remanded in June 2010 for additional development of the record.  The June 2010 Board remand included the following instruction:

4.  The RO then should adjudicate the TDIU claim.  If the issue is denied, the RO must notify the Veteran of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed.  38 C.F.R. § 20.202 (2009).  If the Veteran perfects the appeal as to this issue, the RO should undertake all appropriate action.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  (emphasis added).

In response to this, the Board notes that the AMC issued a Supplemental Statement of the Case (SSOC) in October 2010 denying the Veteran's claim for entitlement to TDIU.  The SSOC shows that the AMC only considered evidence dated subsequent to the June 2010 Board remand.  

Although in the remand order noted above, the Board instructed the AMC to "inform [the Veteran] that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed", the Board notes now that the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki implies that the Board already has jurisdiction over the TDIU issue by virtue of its having had jurisdiction over the claim for an increased disability rating for post-concussive headaches because the Court reasoned that a TDIU rating is a type of increased rating.  Therefore, it was, perhaps, not necessary that the Veteran file an NOD or substantive appeal in order "to vest the Board with jurisdiction over the issue", and so even though the instruction to "notify the Veteran of his appellate rights on the issue, and inform him that to vest the Board with jurisdiction over the issue, a timely Substantive Appeal must be filed" was not carried out on remand by the AMC, there is no harm or prejudice to the Veteran because the Board concludes that, given the Court's holding in Rice, the Board already has jurisdiction over the TDIU issue by virtue of its having had jurisdiction over the increased rating issue.  Cf. Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

However, there were actions that should have been taken on remand because a TDIU claim is different from a claim for an increased rating on a schedular basis, and the Board did not explicitly instruct the RO/AMC to carry out those actions in ordering the RO to adjudicate the TDIU claim.  These actions should be accomplished before adjudicating the claim in order to ensure the Veteran's due process rights.  They include notifying him in conjunction with section 5103 of the statute and section 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice required must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the actions that should be taken on remand also include sending the Veteran the specific formal application form that VA uses for TDIU-i.e., VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.

Accordingly, to ensure due process, this case is remanded to the RO, via the AMC, for the following action:

1.  Send the Veteran a letter notifying him in conjunction with section 5103 of the statute and section 3.159 of the regulations of the information and evidence that is needed in order to substantiate a claim for TDIU.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).  This notice required must (1) inform him about the information and evidence not of record that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence he is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

2.  Send the Veteran the specific formal application form that VA uses for TDIU-i.e., VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, and give him a reasonable amount of time to complete and return it.  

3.  If any further development of the evidence is needed based on any submissions of information or evidence by the Veteran in response to the notification letter sent in accordance with #1 above or based on information provided by him on VA Form 21-8940 pursuant to #2 above, the RO/AMC should further develop the evidence in this regard.

4.  After all development of the evidence is complete, the RO/AMC should adjudicate the claim for TDIU based on all the evidence of record, including evidence in the file before the Board's June 2010 decision, that is relevant to the issue of TDIU.  If the benefit sought is not granted, the appeal of the claim for TDIU should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

